DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/697,213, Display Apparatus and Height Adjustment Mechanism Thereof, filed on November 27, 2019.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the limitations of a height adjustment mechanism applied to height adjustment of a display monitor, the display monitor having a frame, a height adjustment slot being formed in the side of the frame, a base in the frame corresponding to the slot, a sheet structure, a sliding plate slidably disposed in the base and having an abutting structure abutting under the sheet structure, a support stand having a support arm extending upward from a bottom plate to pass thought the slot, and when the frame moves from a high position downward to a low position relative to the support stand, the stand moves upwards along the slot to make the abutting structure push the sheet structure upward, included in independent claim 8 and in combination with the other elements cited in the claim, which is not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2003/0189155 to Serbinski et al. discloses a monitor with an adjustable height assembly.  U.S. Patent No. 7,150,440 to Yuan discloses an adjustable support frame for a display screen having a frame base, strut unit and adjusting unit.  U.S. Patent Application Publication No. 2008/0117574 to Lee discloses a thin-type display having a panel main body, a frame, a movable bracket fixedly connected to the back of the main body and a height adjustable assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            March 27, 2021